Citation Nr: 0810716	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-21 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for otitis media.

3.  Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which declined to reopen the veteran's claims for 
service connection for tinnitus, bilateral ear infections, 
loss of teeth secondary to trauma and bilateral hearing loss.  
The veteran perfected an appeal on these issues, and in 
August 2004, the Board declined to reopen the veteran's claim 
for service connection for tinnitus, and reopened and 
remanded the veteran's claims for service connection for 
bilateral hearing loss, otitis media and residuals of dental 
trauma.  
These issues are again before the Board for further appellate 
review.

In March 2008, a motion to advance this appeal on the docket, 
due to the veteran's age, was granted.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (c) (2007).

The issue of service connection for otitis media is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. There is no competent medical evidence showing the 
veteran's bilateral hearing loss is related to service.

2. There is no competent medical evidence showing that the 
veteran sustained dental trauma during service or that he has 
a current dental disability linked to an in-service injury. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).    

2.  Service connection for residuals of claimed dental 
trauma, to include loss of teeth, is not warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in September 2004 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of August 2005 and November 2005 supplemental 
statements of the case issued after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to the veteran's claimed 
conditions.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in September 
and October 2004.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service Connection -bilateral hearing loss

The veteran contends that he has a hearing loss as a result 
of noise exposure and ear infections which began in service 
and that it should therefore be service-connected.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  38 
C.F.R. § 3.385 (2007).

Service medical records reflect normal hearing.  The 
veteran's October 1953 separation examination report shows 
normal hearing.  

The first post-service evidence of a hearing loss is a 
private April 1994 audiological examination report which 
appears to reflect a hearing loss.  However, as this 
examination report does not show speech recognition scores, 
it is not useful in determining a hearing loss for VA 
purposes.   In addition, there was no link provided to the 
veteran's time in service.

A December 1996 audiological examination report shows that 
the veteran had a mild to moderately severe sloping 
sensorineural hearing loss in his right ear and a moderate to 
severe sensorineural hearing loss in his left ear.  His 
auditory threshold measurements met the criteria for a 
hearing loss under VA regulations.   The examiner noted that 
his hearing loss had an onset in the 1950's and was related 
to ear infections.  There is no indication that the examiner 
reviewed the veteran's claims file.

A statement dated in August 2003 was received from a VA 
doctor, who indicated that the veteran reported a history of 
exposure to "high velocity frequency sounds" (sic) in 
service, with current sensorineural hearing loss, which 
should be a service connected disability.

A September 2004 private audiological examination report 
appears to show that the veteran had a hearing loss but as 
this examination report did not contain readings at the 3000 
Hertz level, it was not appropriate for determining a hearing 
loss for VA purposes.  In addition, there was no link 
provided to the veteran's time in service.

A September 2004 VA audiological examination report shows 
that the veteran reported that he was exposed to machine gun 
noise while in the military and that he worked at a paper 
mill for 26 years as a civilian but that he wore hearing 
protection during that time.  He also reported hunting for 
recreation.  The examiner noted that for the veteran's right 
ear, he had a mild to moderate sensorineural hearing loss at 
1000 to 1500 Hertz and a moderately severe to severe 
sensorineural hearing loss at 2000 to 4000 Hertz.  In his 
left ear, the veteran had a mild to moderately severe 
sensorineural hearing loss at 500 to 3000 Hertz and a severe 
sensorineural hearing loss at 4000 Hertz.   The examiner 
noted that "pre-induction" whisper tests were completed in 
March and October 1951 when the veteran scored a 15/15 and 
that a final whisper test was performed in October 1953 when 
the veteran scored a 15/15.  The examiner also noted that 
"not done" was noted on the audiogram chart of each 
examination.  The examiner concluded that since no 
audiological evaluation was performed during the veteran's 
military service, his sensitivity prior to service, during 
service and prior to discharge is unknown.  Therefore, the 
examiner stated, insufficient information is available to 
render an opinion without resorting to speculation.

An October 2004 VA ear disease examination report shows that 
the examiner noted that the veteran had a bilateral moderate 
to severe profound sloping senorineural hearing loss, which 
was likely secondary to noise exposure.  

As noted above, the veteran contends that he suffered ear 
infections which began in service and eventually led to 
chronic hearing loss.  The Board notes that the December 1996 
examiner indicated that his hearing loss had its onset in the 
1950's and was related to ear infections.  As it does not 
appear that this examiner reviewed the veteran's claims file, 
this opinion is based on the veteran's lay statements 
concerning his in-service ear infections.  Competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience, 
but is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran is not offering this contention in order to make a 
medical diagnosis, but instead is offering these statements 
for the purpose of establishing the in-service ear infections 
and the residuals.  He is competent to do so.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  
 
The veteran's service medical records do not reflect the 
occurrence of any in-service ear infection.  In Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal 
Circuit determined that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.
In the present case, although the veteran has reported that 
he had ear infections that began in service and eventually 
led to his hearing loss, his service medical records and his 
separation examination report do not reflect a diagnosis of 
or treatment for ear infections or a hearing loss and post-
service treatment is not indicated until the mid 1990's.  The 
Board notes that evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

Overall, the Board finds the lack of evidence of treatment 
for or a diagnosis of a hearing loss or ear infections in 
service or on his separation examination report or of 
treatment for worsening symptoms after service to be more 
persuasive than the recollection of symptoms in the distant 
past.  As such, although sincere in his beliefs, the veteran 
is not found to be credible in relating a history of ear 
infections while in service leading to a hearing loss or of 
ongoing treatment following service.  There is simply no 
medical evidence to support these contentions; in fact, the 
results of the veteran's separation examination indicated a 
normal hearing and ear examination.  

Competent medical evidence is defined as evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  In Kowalski v. Nicholson, 
19 Vet. App. 171 (2005), the Court found that a medical 
opinion cannot be disregarded solely because it is based upon 
history provided by the veteran without also evaluating the 
credibility and weight of the history upon which the opinion 
is predicated.  The December 1996 VA examiner opined that the 
veteran developed a hearing loss as a result of ear 
infections which began in the 1950s; however, this opinion is 
based entirely on the veteran's self-reported medical 
history, which, for the reasons cited above, is not 
considered to be credible based on the evidence of record.  
The record itself does not reflect any ear infections or 
hearing loss during military service.  Additionally, the 
September 2004 VA examiner stated that insufficient 
information is available to render an opinion as to the 
etiology of the veteran's hearing loss without resorting to 
speculation.  Overall, the preponderance of the evidence is 
against the veteran's claim that his hearing loss is a result 
of ear infections which began while he was in service.

The veteran also had contended that his hearing loss is a 
result of noise exposure in service.  An August 2003 VA 
examiner's statement shows his opinion that the veteran 
reported a history of noise exposure in service, with current 
sensorineural hearing loss, which should be a service 
connected disability.  An October 2004 VA examiner who 
performed an ear disease examination on the veteran opined 
that the veteran's current hearing loss is related to noise 
exposure.  It is the Board's duty to assess the credibility 
and probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  The August 2003 and October 
2004 VA examiners did not perform an audiological 
examination, take a complete history of noise exposure or 
review the veteran's claims file in formulating his opinion 
that the veteran had a hearing loss that was related to noise 
exposure.  In addition, the October 2004 examiner did not 
specify whether this noise exposure had occurred while the 
veteran was in service.  The veteran had reported to this 
examiner that he was exposed to noise while in service and 
did not have ear protection during that time.  However, the 
September 2004 VA examiner, who performed an audiological 
examination, reviewed the veteran's claims file and took a 
complete history from the veteran, indicated that the veteran 
reported that he worked in paper mills for 26 years, albeit 
with ear protection, and had hunted in his free time.  This 
examiner concluded that since no audiological evaluation was 
performed during the veteran's military service, his 
sensitivity prior to service, during service and prior to 
discharge is unknown.  Therefore insufficient information is 
available to render an opinion as to the etiology of the 
veteran's hearing loss without resorting to speculation.  The 
Board notes that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty for medical 
nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
As such, the October 2004 opinion concerning the etiology of 
the veteran's hearing loss is not considered competent 
medical evidence. 

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of an etiological 
relationship between his current hearing loss and active 
service.  Service medical records showed no ear infections or 
hearing loss.  The results of the veteran's separation 
examination indicated a normal hearing and ear examination.  
The September 2004 VA examiner stated that insufficient 
information is available to render an opinion as to the 
etiology of the veteran's hearing loss without resorting to 
speculation.  In the absence of in-service treatment and 
competent medical evidence linking a disorder to service, 
additional development is not warranted.  See Wells, supra.  

Hearing loss is a disorder for which presumptive service 
connection is available.  However, as there is no evidence in 
the claims file that the veteran's hearing loss manifested to 
a compensable degree within one year of his discharge, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307, 3.309.  Thus, the preponderance of the 
medical evidence is against service connection for a hearing 
loss.  Accordingly, the service-connection claim for a 
hearing loss is denied.  

As noted, the veteran has contended he had ear infections 
while in service which caused his hearing loss.  However, 
even if these statements were considered credible, they are 
not competent to render opinion regarding medical diagnosis 
or medical opinion on etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Service connection - dental trauma

The veteran contends that his drill sergeant hit him in the 
face with the butt of a rifle which caused damage to his jaw 
and knocked out several teeth.  

Service medical records, although showing dental treatment, 
did not show any dental trauma in service.  A February 1954 
dental rating decision showed a grant of service connection, 
for treatment only, for teeth numbered 4, 5, 8, 12, 14, 15, 
20, 29, 30, and 31.  VA treatment records dated in 1967 and 
1968 show that an oral examination in October 1967 disclosed 
periodontal disease, generalized, with infection of retained 
roots.  The veteran had caries and pyorrhea, and malocclusion 
of temporomandibular joint, due to his lacking teeth.  He was 
hospitalized for extraction of his remaining teeth, numbered 
9, 10, 11, 13, 14, and 15 on the top and 19-29 on the bottom.  
In January 1968, he was provided full upper and lower 
dentures.

In a December 1996 VA dental examination, the veteran said he 
had been hit on the mouth in boot camp with the butt of a 
gun, that he lost some teeth as a result and that his 
remaining teeth were extracted and dentures constructed in 
1967.  He said that he had trouble chewing his food as his 
dentures were 30 years old.  The diagnosis was that he was 
edentulous and needed a new set of teeth.

December 1997 VA dental records show a notation which states 
that the veteran was eligible for Class II(a) dental care, 
due to trauma to teeth 4, 5, 8, 12, 14, 15, 20, 29, 30, and 
31. Subsequently, he was provided with a complete set of 
dentures.

An August 2003 statement from a VA doctor indicated that the 
veteran had reported a history of trauma to the upper jaw in 
service with dentures at that time.

A September 2004 VA dental and oral examination report showed 
that the veteran gave a history that he was in service from 
1951 to 1952 and that he had routine dental work done and 
that he broke his jaw and lost a few teeth.  The examiner 
noted that there was bone loss that was normal for an 
edentulous patient of nearly 40 years, and that he had 
dentures since 1967.  His x-rays showed an edentulous, or 
toothless, ridge with normal bone loss.  The examiner noted 
that the veteran had a serviceable denture and that the 
veteran sustained a bimandibular fracture some 50 years prior 
and that it seemed to be healed correctly.  The examiner 
concluded that the veteran did lose some teeth when he had 
the fracture and he was sure that this contributed to his 
difficulty in chewing food at that time.

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  In general, conditions including replaceable missing 
teeth will be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381.  When service connection is 
warranted, it will be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  In general, a 
veteran with a service-connected noncompensable dental 
condition is classified as Class II, and entitled to one-time 
treatment for the condition, if application is made within a 
certain time period after service.  
38 C.F.R. § 3.381(b).  However, if the dental condition is 
due to combat wounds or service trauma, the veteran is 
eligible for Class II(a) treatment, consisting of all 
treatment indicated as reasonably necessary for the treatment 
of such condition. 
38 C.F.R. § 17.161(c).  Thus, the significance of a finding 
that a dental condition is due to service trauma is there are 
no restrictions as to one-time treatment or time limit of 
application.

In this case, the veteran is currently edentulous, but wears 
dentures.  Previously, in 1954, service connection for 
treatment purposes was granted for teeth 4, 5, 8, 12, 14, 15, 
20, 29, 30, and 31; this rating decision did not specify 
whether trauma was involved.  As to the remaining teeth, the 
current claim was filed in 2001, many years after service, 
and so he is not eligible for service connection for one time 
treatment (Class II eligibility).  38 C.F.R. § 17.161(b).  
Thus, the underlying question for consideration is whether 
any or all of the veteran's edentulous dental condition is 
due to service trauma, which would entitle him to Class II(a) 
eligibility. 38 U.S.C.A. § 1712(a)(1)(C).

As noted above, the veteran contends that he was hit in the 
face with the butt of a rifle in service which damaged his 
jaw and knocked out several teeth.  A December 1997 VA dental 
record stated that the veteran was eligible for Class II(a) 
dental care, due to trauma to his teeth.  An August 2003 VA 
examiner indicated that the veteran reported a history of 
trauma to the upper jaw in service with dentures at that 
time.  The September 2004 VA dental and oral examination 
report shows that the examiner noted that the veteran had a 
serviceable denture and that the veteran sustained a 
bimandibular fracture some 50 years prior and that it seemed 
to be healed correctly.  As it does not appear that any of 
these examiners reviewed the veteran's claims file, these 
opinions are based on the veteran's lay statements concerning 
his in-service jaw injury.  Competent lay evidence is defined 
as any evidence not requiring that the proponent have 
specialized education, training or experience, but is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  The 
veteran is not offering this contention in order to make a 
medical diagnosis, but instead is offering these statements 
for the purpose of establishing the in-service incident and 
the residuals.  He is competent to do so.  Washington, supra.  
 
However, in terms of credibility, while the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence, the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining.  Buchanan, 
supra.  In the present case, although the veteran has 
reported that he was hit in the face and lost teeth as a 
result while in service, his service medical records and his 
separation examination report do not reflect treatment for 
ear a jaw injury or lost teeth due to dental trauma.
 
Overall, the Board finds the lack of evidence of treatment 
for dental trauma in service or on his separation examination 
report to be more persuasive than the recollection of a 
single incident in the distant past.  As such, although 
sincere in his beliefs, the veteran is not found to be 
credible in relating a history of dental trauma while in 
service leading dental treatment and eventual dentures 
following service.  There is simply no medical evidence to 
support these contentions as his service medical records do 
not reflect any dental trauma.  

The August 2003 and September 2004 VA examiners noted that 
the veteran had in-service dental trauma; however, these 
opinions are based entirely on the veteran's self-reported 
medical history.  Since the veteran's self-reported history 
has been found not to be credible, these opinions are not 
considered competent medical evidence.  38 C.F.R. § 3.159(a), 
Kowalski, supra.  Overall, the preponderance of the evidence 
is against the veteran's claim, and service connection for 
dental trauma must be denied.

Based on the above, there is no competent medical evidence 
that supports the appellant's contention of in service dental 
trauma resulting in his current dental condition.  Service 
medical records showed no evidence of dental trauma.  In the 
absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells, supra.  

As previously indicated, the veteran has contended his in-
service dental trauma resulted in his current dental 
condition.  However, even if these statements were considered 
credible, they are not competent to render opinion regarding 
medical diagnosis or medical opinion on etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for dental trauma is denied.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal. 

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  The veteran contends he has otitis media which 
began during service.  Service medical records do not reflect 
a diagnosis of or treatment for otitis media.  Private and VA 
medical records beginning in 1995 show intermittent treatment 
for otitis media.  In August 2004, the Board remanded the 
case in order to provide the veteran with a VA examination to 
determine whether the veteran had otitis media and, if so, 
whether it was related to his time in active duty.  The 
required medical opinion was not rendered, and this must be 
done on remand.  Therefore, this case must be remanded for 
compliance with the Board's August 2004 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date and a disability rating, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of 1 above, the AOJ 
should make arrangements for the veteran 
to be afforded an ear disease examination 
by an appropriate specialist to ascertain 
the current nature and etiology of any 
ear disease found.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be done.  The 
claims file, this remand, and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

The specialist should offer an opinion as 
to whether the veteran has an ear 
disease, otitis media, and if so, whether 
it is at least as likely as not (50 
percent likelihood or greater) that any 
such disease had its onset during the 
veteran's active duty from October 1951 
to October 1953.
 
The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The appellant and his representative have 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


